IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 98-40214
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

LAGARDIAN CHARLES,

                                          Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No.1:97-CR-36-1
                        - - - - - - - - - -
                          November 2, 1998

Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Lagardian Charles has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Our independent review of the brief and record discloses no

nonfrivolous issue.   Accordingly, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.     See 5th

Cir. R. 42.2.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.